DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-7, 11, 15, 21-30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of an acoustic output apparatus with a supporting structure for supporting the acoustic output component proximate to a user's ear in an open ear configuration and a plurality of first sound guiding holes including a pair of first sound guiding holes that are spaced apart from each other by a first distance, a plurality of second sound guiding hole including a pair of second sound guiding holes that are spaced apart from each other by a second distance, the first distance greater than the second distance and a plurality of acoustic drivers each of which is configured to output a sound with a frequency range, frequency ranges of sounds outputted by different acoustic dividers are different in combination with all the disclosed limitations of claim 1.
The closest prior art, Peng (US 9036851B2) Peng discloses an acoustic output apparatus with an acoustic output component and a supporting structure for supporting the acoustic output component proximate to a user's ear, the supporting structure forming an acoustically open structure that allows the acoustic output component ta acoustically communicate with surroundings, where the acoustic output component comprises: a plurality of acoustic drivers each of which is configured to output a sound with a frequency range, frequency ranges of sounds outputted by different acoustic dividers are different, wherein at least one of the plurality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        9 August 2021